DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.
Reasons for Allowance

2.	Claims 3-5, 8-11, 13, 14, 16 and 18-23 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
4.	Regarding the rejection under 35 U.S.C. 101:
5.	The reasons for allowance are in all probability evident from the record (e.g., see Patent Board Decision dated 08/27/2021) and no further statement is necessary.
6.	Regarding the rejection under 35 U.S.C. 103(a):
7.	The Examiner points to the PTAB Board Decision dated 08/27/2021 where the board decision determined that Fujioka is void of any teaching of first presenting a generic version of a good to a user and then, after activation of the generic version of the good, presenting a branded version of the same good.  
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/08/2021